                       Ross A. Boughton, Bar No. 241119
                   1   rboughton@fordharrison.com
                       Timothy L. Reed, Bar No. 258034
                   2   treed@fordharrison.com FORD &
                       HARRISON LLP 505
                   3   Montgomery Street, Suite 1001
                       San Francisco, CA 94111
                   4   Telephone: 415-852-6910
                       Facsimile: 415-852-6925
                   5
                       Attorneys for Defendant
                   6   WALMART INC. (erroneously sued as
                       WAL-MART STORES, INC.)
                   7
                       Timothy J. Gonzales, Bar No. 234923
                   8   tg@brockgonzales.com
                       Christopher P. Brandes, Bar No. 282801
                   9   cb@brockgonzales.com
                       Lindsay L. Bowden, Bar No. 318685
              10       lb@brockgonzales.com
                       BROCK & GONZALES, LLP
              11       6701 Center Drive West, Suite 610
                       Los Angeles, CA 90045
              12       Telephone: 310-294-9595
                       Facsimile: 310-961-3673
              13
                       Attorneys for Plaintiff
              14       JEROME CHAN
              15

              16                                    UNITED STATES DISTRICT COURT

              17                                   EASTERN DISTRICT OF CALIFORNIA

              18

              19       JEROME CHAN, an individual,                Case No. 2:19-CV-00506-TLN-KJN
              20                           Plaintiff,             JOINT STIPULATION TO MODIFY
                                                                  INITIAL PRETRIAL SCHEDULING
              21          v.                                      ORDER; ORDER
              22       WAL-MART STORES, INC., an Arkansas
                       corporation; and DOES 1-50, inclusive,     Complaint Filed:      February 13, 2019
              23                                                  Trial Date:           None Set
                                          Defendants.
              24

              25
              26

              27
              28                                                 -1-
FORD & HARRISON
      LLP                           JOINT STIPULATION TO MODIFY INITIAL PRETRIAL SCHEDULING ORDER
ATTORNEYS AT LAW
  SAN FRANCISCO                                       Case No. 2:19-CV-00506-TLN-KJN
                                                               JOINT STIPULATION
                    1
                                 IT IS HEREBY STIPULATED AND AGREED TO by and between plaintiff
                    2
                        JEROME CHAN (“Plaintiff”), by his attorneys of record, and defendant WALMART INC.,
                    3
                        erroneously sued as WAL-MART STORES, INC., (“Defendant”), by its attorneys of record,
                    4
                        that the following Stipulation may be entered as an Order by the Court to give effect to the
                    5
                        stipulations set forth below, namely to modify and revise the dates set in the Initial Pretrial
                    6
                        Scheduling Order (Dkt. No. 3):
                    7
                                1.     WHEREAS, Plaintiff filed his Complaint in the Superior Court for the State of
                    8
                        California, County of Solano on February 13, 2019;
                    9
                                2.     WHEREAS, Defendant timely filed and served an Answer to Plaintiff’s
               10
                        Complaint in the Solano County Superior Court on March 20, 2019;
               11
                                3.         WHEREAS, on March 21, 2019, Defendant timely removed this action to the
               12
                        above- captioned Court;
               13
                                4.         WHEREAS, on March 22, 2019, this Court issued an Initial Pretrial Scheduling
               14
                        Order (“Pretrial Scheduling Order”), which ordered, inter alia, the following dates:
               15
                                      a.          Completion of discovery by November 15, 2019 (240 days from Initial
               16
                                      Pretrial Scheduling Order);
               17
                                      b.          Designation of expert witnesses by January 14, 2020 (60 days from close
               18
                                      of discovery);
               19
                                      c.          Designation of supplemental experts by February 13, 2020 (30 days from
               20
                                      expert disclosure);
               21
                                      d.          Last day to file dispositive motions by May 13, 2020 (180 days from
               22
                                      close of discovery);
               23
                                      e.          Last day to file joint notice of trial readiness, if no party intends to file a
               24
                                      dispositive motion, by March 14, 2020 (120 from close of discovery).
               25
                                5.     WHEREAS, the Parties have diligently engaged in initial discovery.
               26

               27
                                                                           -2-
               28
F ORD & H ARRISON
                                     JOINT STIPULATION TO MODIFY INITIAL PRETRIAL SCHEDULING ORDER
      LLP                                              Case No. 2:19-CV-00506-TLN-KJN
 ATTORNEYS AT LAW
   SAN FRANCISCO
                    1          6.      WHEREAS, the Parties are exploring potential resolution of this case and are

                    2   actively discussing mediation.

                    3          7.      WHEREAS, the Parties would like additional time to ensure that sufficient
                    4   discovery is completed such that the parties can determine whether this matter can resolve

                    5   through mediation.

                    6          8.      WHEREAS, the Parties would like additional time to negotiate an informal

                    7   settlement and/or participate in mediation prior to completing discovery and filing

                    8   dispositive motions.

                    9          9.      WHEREAS, good cause exists to modify the Pretrial Scheduling Order because

               10       further litigation may be unnecessary if the parties are able to resolve the matter either informally

               11       or through mediation.

               12              10.     WHEREAS, the parties have not requested any prior modification to the Pretrial

               13       Scheduling Order and any successful efforts to resolve the case may result in freeing up the

               14       Court’s calendar.

               15              NOW, THEREFORE, the Parties, by and through their respective counsel of record,

               16       AGREE AND HEREBY STIPULATE that good cause exists to modify the Pretrial Scheduling

               17       Order as follows:

               18                    a.         Completion of discovery by January 14, 2020;
               19                    b.         Designation of expert witnesses by March 14, 2020 (60 days from close of
               20                    discovery);

               21                    c.         Designation of supplemental experts by April 13, 2020 (30 days from

               22                    expert disclosure);

               23                    d.         Dispositive motion(s) filed by no later than July 12, 2020 (180 days from

               24                    close of discovery); and

               25                    e.         Joint notice of trial readiness, if no party has filed a dispositive motion,

               26                    filed by no later than May 13, 2020 (120 days from close of discovery).

               27
                                                                        -3-
               28
F ORD & H ARRISON
                                     JOINT STIPULATION TO MODIFY INITIAL PRETRIAL SCHEDULING ORDER
      LLP                                              Case No. 2:19-CV-00506-TLN-KJN
 ATTORNEYS AT LAW
   SAN FRANCISCO
                   1         IT IS SO STIPULATED.
                   2
                       Dated: October 11, 2019         BROCK & GONZALES, LLP
                   3
                   4                                  By: /s/ Lindsay L. Bowden (as authorized on October 11, 2019)
                                                      Lindsay L. Bowden, Esq.
                   5                                  Attorneys for Plaintiff
                                                      JEROME CHAN
                   6

                   7   Dated: October 11, 2019         FORD & HARRISON LLP
                   8
                                                      By: /s/ Ross A. Boughton
                   9
                                                      Ross A. Boughton, Esq.
              10                                      Attorneys for Defendant
                                                      WALMART INC. (erroneously sued as WAL-MART
              11                                      STORES, INC.)

              12

              13

              14

              15

              16

              17
              18

              19

              20

              21

              22

              23

              24

              25
              26

              27
                                                                 -4-
              28
FORD & HARRISON
                                   JOINT STIPULATION TO MODIFY INITIAL PRETRIAL SCHEDULING ORDER
      LLP                                            Case No. 2:19-CV-00506-TLN-KJN
ATTORNEYS AT LAW
  SAN FRANCISCO
                    1
                                                                      ORDER
                    2
                                  GOOD CAUSE APPEARING THEREFORE, IT IS HEREBY ORDERED that the
                    3
                        Pretrial Scheduling Order be modified as follows:
                    4
                                      a.       Completion of discovery by January 14, 2020;
                    5
                                      b.       Designation of expert witnesses by March 14, 2020 (60 days from close of
                    6
                                      discovery);
                    7
                                      c.       Designation of supplemental experts by April 13, 2020 (30 days from
                    8
                                      expert disclosure);
                    9
                                      d.       Dispositive motion(s) filed by no later than July 12, 2020 (180 days from
               10
                                      close of discovery); and
               11
                                      e.       Joint notice of trial readiness, if no party has filed a dispositive motion,
               12
                                      filed by no later than May 13, 2020 (120 days from close of discovery).
               13

               14
                                IT IS SO ORDERED.
               15

               16
                        Dated: October 15, 2019
               17                                                                Troy L. Nunley
                                                                                 United States District Judge
               18

               19

               20

               21

               22

               23

               24

               25
               26

               27                                                        -5-
               28                    JOINT STIPULATION TO MODIFY INITIAL PRETRIAL SCHEDULING ORDER
F ORD & H ARRISON                                      Case No. 2:19-CV-00506-TLN-KJN
      LLP
 ATTORNEYS AT LAW
   SAN FRANCISCO
